Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-27-2009

St. Paul Fire and Ma v. Turner Constr Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2292




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"St. Paul Fire and Ma v. Turner Constr Co" (2009). 2009 Decisions. Paper 1661.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1661


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 08-2292


             ST. PAUL FIRE AND MARINE INSURANCE COMPANY,
                      as subrogee of Brandywine Cira, L.P.,

                                              Appellant

                                         v.

                      TURNER CONSTRUCTION COMPANY




                     Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                        (D.C. Civil Action No. 2-07-cv-00270)
                    District Judge: Honorable Eduardo C. Robreno


                     Submitted Under Third Circuit LAR 34.1(a)
                                 January 27, 2009

        Before: SCIRICA, Chief Judge, AMBRO, and SMITH, Circuit Judges

                           (Opinion filed March 23, 2009)

             ORDER AMENDING NOT PRECEDENTIAL OPINION

AMBRO, Circuit Judge:

      IT IS NOW ORDERED that the not precedential opinion in the above case filed

March 23, 2009, be amended as follows:
       On page 6, line 2, substitute “They approve the rationale that” for “These courts do

so”.

       On page 7, line 5, after the “liability.” insert a closing parenthesis.

                                            By the Court,




                                              /s/ Thomas L. Ambro, Circuit Judge

DATED: March 27, 2009




                                               2